Case 1:16-cv-00041-CFC Document 220 Filed 01/25/19 Page 1 of 4 PageID #: 8271




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

F’REAL FOODS, LLC and                  )
RICH PRODUCTS CORPORATION,             )
                                       )
                    Plaintiffs,        )
                                       )
              v.                       ) C.A. No. 16-41 (CFC)
                                       ) CONSOLIDATED
HAMILTON BEACH BRANDS, INC.,           )
HERSHEY CREAMERY COMPANY and           )
PAUL MILLS d/b/a MILLS BROTHERS        )
MARKETS,                               )
                                       )
                    Defendants.        )

             PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR
     MOTION IN LIMINE TO PRECLUDE PRIOR ART UNDER 35 U.S.C. § 315(e)



                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                        Rodger D. Smith II (#3778)
                                        Michael J. Flynn (#5333)
                                        Taylor Haga (#6549)
                                        1201 North Market Street
OF COUNSEL:                             P.O. Box 1347
                                        Wilmington, DE 19899-1347
Guy W. Chambers                         (302) 658-9200
Ellen P. Liu                            rsmith@mnat.com
SIDEMAN & BANCROFT LLP                  mflynn@mnat.com
One Embarcadero Center, 22nd Floor      thaga@mnat.com
San Francisco, CA 94111
(415) 392-1960                          Attorneys for Plaintiff

January 25, 2019
Case 1:16-cv-00041-CFC Document 220 Filed 01/25/19 Page 2 of 4 PageID #: 8272




       The legislative history of 35 U.S.C. § 315 makes clear that the intent of the estoppel

provision is that the IPR “will completely substitute for at least the patents-and-printed-

publications portion of the civil litigation.” 157 Cong. Rec. S1376 (Mar. 8, 2011) (statement of

Sen. Kyl). Defendants seek to undermine the clear intent of the estoppel provision by seeking to

use printed prior art at trial that they raised or could have raised during the IPR.

       Defendants’ argument that “a skilled searcher conducting a diligent search” could not

have found Sato is clearly refuted by the fact that their search firm, NGB, did so. Notably,

Defendants do not present a declaration from NGB attesting to any difficulty in locating Sato

during a “diligent search.” Moreover, Defendants are not claiming that Sato alone anticipates the

’662 patent, but rather they seek to tack this “new” weak reference onto combinations that are

clearly subject to estoppel (APA, Neilson, Miller, and Supervielle) in an attempt to evade the

estoppel provision. See Op. Br. Ex A. If that were proper, nothing would prevent a defendant

from finding an obscure, unhelpful prior art reference after an IPR and just adding it onto their

estopped combinations to avoid estoppel – which is exactly what Defendants are doing here.

Defendants’ gamesmanship would nullify the estoppel provision of § 315 and should be rejected.

       Defendants’ tactical decision to not request remand of the Final Written Decision in the

wake of SAS precludes use of the APA, Kelly, and Miller combination at trial. The Federal

Circuit has granted numerous remand requests to consider non-instituted grounds, even after the

court heard oral arguments in the appeal.1 Also, the “APA” combines numerous references,

including Neilson, and there is no dispute that the instituted ground of Neilson, Kelly, and Miller

is subject to estoppel. Defendants’ attempt to re-litigate this estopped combination – one the

PTAB found redundant – by calling it “APA” instead of Neilson should be rejected.

1
 See, e.g., BioDelivery Sci. Int’l, Inc. v. Aquestive Therap., Inc., 898 F.3d 1205 (Fed. Cir. 2018);
Palo Alto Networks, Inc. v. Finjan, Inc., 2018 WL 6040843, at *3 (Fed. Cir. Nov. 19, 2018).
Case 1:16-cv-00041-CFC Document 220 Filed 01/25/19 Page 3 of 4 PageID #: 8273




                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Michael J. Flynn
                                          ______________________________________
                                          Rodger D. Smith II (#3778)
                                          Michael J. Flynn (#5333)
                                          Taylor Haga (#6549)
                                          1201 North Market Street
                                          P.O. Box 1347
OF COUNSEL:                               Wilmington, DE 19899-1347
                                          (302) 658-9200
Guy W. Chambers                           rsmith@mnat.com
Ellen P. Liu                              mflynn@mnat.com
SIDEMAN & BANCROFT LLP                    thaga@mnat.com
One Embarcadero Center, 22nd Floor
San Francisco, CA 94111                   Attorneys for Plaintiffs f’real Foods, LLC and
(415) 392-1960                            Rich Products Corporation

January 25, 2019




                                      2
Case 1:16-cv-00041-CFC Document 220 Filed 01/25/19 Page 4 of 4 PageID #: 8274




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on January

25, 2019, upon the following in the manner indicated:

Francis DiGiovanni, Esquire                                             VIA ELECTRONIC MAIL
Thatcher A. Rahmeier, Esquire
DRINKER BIDDLE & REATH LLP
222 Delaware Avenue, Suite 1410
Wilmington, DE 19801
Attorneys for Defendant Hamilton Beach
Brands, Inc. and Hershey Creamery Company

William S. Foster, Jr., Esquire                                         VIA ELECTRONIC MAIL
Kenneth M. Vorrasi, Esquire
Brianna L. Silverstein, Esquire
Lee Roach, IV, Esquire
Katlyn M. Moseley, Esquire
DRINKER BIDDLE & REATH LLP
1500 K Street, N.W.
Washington, DC 20005-1209
Attorneys for Defendant Hamilton Beach
Brands, Inc. and Hershey Creamery Company



                                                     /s/ Michael J. Flynn
                                                     ____________________________
                                                     Michael J. Flynn (#5333)
